UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4575


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTHONY EUGENE BOYD,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:07-cr-00045-RJC-1)


Submitted:    June 22, 2009                 Decided:   June 26, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Ann L. Hester, FEDERAL
DEFENDERS OF WESTERN NORTH CAROLINA, INC., Charlotte, North
Carolina, for Appellant. Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Anthony     Boyd       appeals       from       the    criminal     judgment

imposing a 255-month term of imprisonment after he pled guilty

to   possession      with     intent    to       distribute        marijuana,    Ecstasy,

cocaine, and cocaine base, and possession of a firearm during

and in relation to a drug trafficking crime.                         Counsel has filed

a brief in accordance with Anders v. California, 386 U.S. 738

(1967), stating that after a review of the record, there are no

meritorious issues for appeal.               Boyd filed a pro se supplemental

brief, and the Government has declined to file a brief.                            Boyd’s

Anders   brief     raised     the    issue       of    whether      trial   counsel   was

ineffective in failing to object to the use of a North Carolina

conviction     for     drug    trafficking            to    establish   Boyd’s    career

offender status.       Finding no error, we affirm.

             Claims of ineffective assistance of counsel generally

are not cognizable on direct appeal.                       United States v. King, 119

F.3d 290, 295 (4th Cir. 1997).                    Rather, to allow for adequate

development of the record, a defendant must bring his claims in

a 28 U.S.C.A. § 2255 (West Supp. 2008) motion.                          King, 119 F.3d

at   295.     An     exception      exists       where      the    record   conclusively

establishes        ineffective         assistance.                 United    States   v.

Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).

             Here, the record does not support Boyd’s claim.                           It

does   not   conclusively        appear      from      the    record    that    counsel’s

                                             2
failure    to    object       was   prejudicial.             It    is    unknown    whether

counsel investigated the facts of the conviction and the record

does   not    include     the       state    indictment           or    judgment    for    the

offense.        Because   there       is    no    non-speculative           evidence      that

counsel      committed        errors       that    negatively            affected    Boyd’s

sentence,       we   decline         to     consider       Boyd’s         allegations      of

ineffective assistance at this time.

             Boyd filed a pro se supplemental brief raising issues

relating to the merits of conviction, including amendment of the

indictment, illegal search and seizure, ineffective assistance

relating to search and seizure issues, and that his sentence was

not    reasonable.        Boyd      has     waived      the   issues       regarding       his

conviction by pleading guilty.

             This court reviews a sentence for reasonableness under

an abuse of discretion standard.                     Gall v. United States, 552

U.S. 38, 128 S. Ct. 586, 597 (2007).                              This review requires

appellate consideration of both the procedural and substantive

reasonableness       of   a    sentence.          Id.   at    597.         In   determining

whether a sentence is procedurally reasonable, this court must

first assess whether the district court properly calculated the

defendant’s      advisory       Guidelines        range.           Id.    at    596-97.     A

sentence within the properly calculated Guidelines range may be

afforded an appellate presumption of reasonableness.                                Rita v.

United States, 551 U.S. 338, 127 S. Ct. 2456, 2459 (2007).                                This

                                             3
court must then consider whether the district court failed to

consider the § 3553(a) factors, analyzed any arguments presented

by the parties, or sufficiently explained the selected sentence.

Gall,   128    S.   Ct.   at   597.      Finally,         this   court     reviews   the

substantive reasonableness of the sentence, “taking into account

the totality of the circumstances, including the extent of any

variance from the Guidelines range.”                     United States v. Pauley,

511 F.3d 468, 473 (4th Cir. 2007).                    This court’s recent decision

in United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009),

requires an “individualized assessment” of the particular facts

of every sentencing case, whether the district court imposes an

above, below, or within-Guidelines sentence.

              Boyd’s 255-month sentence was seven months below the

low end of the Guidelines range.                 The court carefully considered

counsel’s argument and specifically articulated its reasons for

crafting      the   sentence,     with      particular          emphasis    on   Boyd’s

lengthy criminal history and escalation of criminal activity.

We therefore conclude that Boyd’s sentence was not an abuse of

discretion and is reasonable.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Boyd’s conviction and sentence.                         This court

requires that counsel inform Boyd, in writing, of the right to

petition   the      Supreme    Court   of       the    United    States    for   further

                                            4
review.     If Boyd requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move    in      this     court    for     leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Boyd.            We dispense with oral argument because the

facts   and    legal     contentions     are    adequately      presented    in    the

materials      before    the    court    and    argument   would    not     aid   the

decisional process.

                                                                            AFFIRMED




                                          5